Citation Nr: 0310570
Decision Date: 05/13/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-36 961A	)	DATE MAY 13, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  The propriety of the initial 50 percent evaluation assigned for the veteran's service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  

This matter came before the Board of Veterans Appeals (Board) from a November 1995 decision by the RO in New York, New York that established service connection for PTSD.  The veteran expressed disagreement with the initial 10 percent evaluation assigned effective in June 1993.  A hearing also was held at the RO in February 1998.  

During the course of this appeal, the RO, by a September 1998 decision, assigned an increased rating of 50 percent for the service-connected PTSD, effective in June 1993.  

In June 2000, the Board remanded this matter to the RO for further development and adjudication.  

Because the veteran has disagreed with the initial rating assigned for PTSD, the Board has characterized the issue as involving the propriety of the initial evaluation assigned following the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, it is noted that, in November 2000, jurisdiction of the veteran's claims folder was transferred from the RO in New York, New York to the RO in Philadelphia, Pennsylvania.  

(The Board has also undertaken to address the issue of a TDIU rating as reflected on the first page.  This matter is addressed in the Remand portion of this document.)  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of severe social and industrial impairment, as manifested by depression, irritability, sleep difficulty, nightmares, flashbacks and anxiety.



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent disability evaluation for service-connected PTSD have been met for the period of this appeal.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, that the veteran's PTSD is and has been more disabling than evaluated.  

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and implementing regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted during the course of this appeal, essentially eliminate the well-grounded requirement and modify VAs duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new notification provisions.  Specifically, they require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal subsequent to the above-noted change in the law and implementing regulations (see the September 2002 supplemental statement of the case).  The Board is not precluded from proceeding to an adjudication of this claim as the requirements of such authority have been satisfied.  

Specifically, the record reflects that the veteran was sent a letter in May 2002 that explained what evidence was needed to help establish entitlement to the benefit sought, what he could do help them obtain potentially pertinent evidence, and how the RO could assist in gathering potential evidence.  

The record also reflects during the course of this appeal the veteran was issued a Statement of the Case and a Supplemental Statements of the Case.  These documents contained the pertinent laws and regulations governing this claim and the reasons for their denials.  

Hence, the veteran has been provided notice of the information and evidence necessary to substantiate the claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he has been afforded ample opportunity to submit such information and evidence.  

In addition, subsequent and pursuant to the June 2000 Board remand the veteran was afforded two VA psychiatric examinations, and additional pertinent evidence  through assistance by the RO  was associated with the record.  

In view of the above, and given the favorable action hereinbelow (albeit not a full grant of benefits, a favorable action nonetheless), there is no further action to be undertaken to comply with the provisions of the VCAA or implementing regulations, and as such, the veteran will not be prejudiced as a result of the Board deciding this claim.  

A review of the record reflects that service connection was established for PTSD by a November 1995 RO decision, and that ultimately, a disability evaluation of 50 percent was assigned for the disorder effective on June 8, 1993, the date the claim was filed.  See 38 C.F.R. § 3.400 (2002).  

The relevant evidence of record includes VA examination reports and the records from Vet Centers.  

A VA psychiatric examination was accomplished in August or October 1994 (two different dates are given on identical reports), the report of which reflects that the veteran had been residing with his spouse and two children since 1991, and that he reported that he spent his spare time reading, playing with his children, working with his computer, and giving advice to others about their computers.  The veteran's complaints included that of feeling anxious.  He noted that he had visions and that his sleep was poor.  

On mental status examination, the veteran was alert and cooperative, and appeared mildly anxious and depressed.  His speech was logical and coherent, but he tended to be somewhat circumstantial and tangential, and tended to ramble almost with a flight of ideas.  

As a result of this examination, the veteran was diagnosed with PTSD and manic bipolar disorder.  The examiner noted that these disorders were aggravating each other, that his bipolar disorder may be in rapid cycle, that he also had physical problems, that he appeared unemployable, and that his psychiatric incapacity was moderate to severe.  

A December 1994 intake assessment report from the Vet Center in Woodhaven, New York reflects that the veteran presented with complaints of having intrusive dreams about Vietnam, an inability to sleep and memory loss.  It was noted that he was married for twenty-one years but was separated from his spouse and was currently living with another woman for six years.  It was noted that two sons were produced from this current relationship.  

The report reflects that the veteran had been unable to work for the past few years due to back operations resulting in severe back pain and a limp.  The observations made included that the veteran was of above average intelligence and had good concentration.  He was diagnosed with, among other things, PTSD and a Global Assessment of Functioning (GAF) Scale score of 50 was indicated.  

The November 1996 records from a Vet Center in New York reflect that the veterans PTSD symptoms included those of depression, anxiety, anger and nightmares, and that he had been unable to maintain close relationships and employment for the previous twenty years.  The veteran was diagnosed with PTSD and a GAF score of 45 was indicated.  

The report of a December 1997 VA psychiatric examination indicates that the veteran reported that he had been living with his common-law wife for the past nine years and that they had two children.  He described his relationship with his spouse as up and down.  He again related that he had very few friends and constantly read and provided computer assistance for others.  

On mental status examination, the veteran was found to be alert and cooperative, and initially appeared depressed although his affect became more cheerful.  His speech was logical and coherent, but at times tangential.  The veteran related that he was then coming out of a depressed episode, characterized by an angry and down mood.  He described bouts of feeling helpless and hopes, and described suicidal thoughts.  He also described recurrent dreams about the military and that he wakes up sweating.  

The VA examiners overall impression was that the veteran suffered from PTSD and bipolar disorder that appeared to aggravate each other.  She also noted that the veteran had physical problems and was unemployable due to a combination of these and his psychiatric problems.  

The VA examiner noted that the veteran's psychiatric disorders caused extreme sleep disturbances producing an inability to function in a consistent manner.  She diagnosed the veteran with PTSD, bipolar disorder, and resolving depression, assigned a GAF Score of 50, noting moderate to severe psychiatric incapacity.  

During the February 1998 RO hearing, the veteran testified that he had memory problems, thoughts about Vietnam and problems concentrating.  He related that an inability to sleep affected his job performance in the recent past and that, at times, he did not want to leave his house.  He noted that his current spouse withdrew from him during such episodes and suffered from chronic depression.  

The veteran testified that he generally did the shopping for the household, although he pointed out that he did not like crowds.  He noted that he attended his childrens school plays and the like, but that his spouse handled most of the activities related to the children.  The veteran added that at times he was able to socialize with his family.  

The additional records from a Vet Center in New York reflect that the veteran presented in May or June 1998 (again, two different dates are given on identical reports) with complaints of having an inability to sleep and memory loss.  The additional problems noted include those of marital difficulty, physical disability and an inability to maintain employment as a result of anxiety and rage with authority.  The examiners (a counselor and psychologist) indicated that symptoms of the veteran's PTSD and depression included those of anxiety, rage and anger, among other things, and that he suffered from a host of other maladies, all of which made him unemployable.  The veteran was diagnosed with anxiety and PTSD, among other things, and a GAF score of 45 was indicated.  

A VA examination was accomplished in November 2000, the report of which indicates that, in addition to his physical problems, the veteran complained of having difficulty sleeping, nightmares up to five times per week, frequent flashbacks, a bad temper, startle response and memories of Vietnam that made him nervous and depressed.  He also noted that had difficulty trusting people, although he was living with his common-law wife.  

On mental status examination, it was noted that the veteran provided relevant answers but was at times circumstantial, that no hallucinations or persecutions were elicited.  His affect was constricted although he became depressed when speaking of the war.  The veteran was oriented; his memory was generally intact; his insight and judgment were fair.  

As a result of this examination, the veteran was diagnosed with PTSD, bipolar affective disorder suggested but not supported by evidence, and behavior and adjustment disturbances attributed to a personality disorder.  A GAF score of 50 was assigned for PTSD.  

In a March 2001 letter, a readjustment counselor from the Vet Center in Philadelphia, Pennsylvania related that the symptoms of the chronic PTSD  exacerbated by his host of other medical problems - included repeated disturbing memories of Vietnam which also cause physical reactions, flashbacks, thought and activity avoidance (of reminders of Vietnam), loss of interest in activities he once enjoyed, feeling distant, sleep difficulty, irritability and outbursts of anger, difficulty concentrating and exaggerated startle response.  

The counselor added that that the veteran was totally socially dysfunctional and unemployable due to his severe PTSD and accompanying depression.  

The outpatient treatment records were received from the Vet Center dated from May 2000 to May 2002, and generally document ongoing psychiatric treatment, and reflect that, for the most part, the veteran was cooperative, alert and talkative; was at time anxious; and discussed things such as the problems his sons were having in school.  

Finally, a VA psychiatric examination was accomplished in July 2002.  During this examination the veteran reported that he had distressing and intrusive recollections of Vietnam, dreams frequently of Vietnam and waking in cold sweats and that his heart pounded during the recollections.  He expressed feelings of detachment towards others and a restricted range of affect and stated that he had no friends.  He further reported having increased arousal, sleep disturbances, irritability and startle response.  

It was noted in the report that the veteran was in his fourth marriage that had lasted fifteen years and produced two children and had worked multiple jobs, but that since recent back surgery, had been unemployed.  

On mental status examination, the veteran appeared moderately well groomed; was cooperative; was oriented to person, place, and time; and had speech that was fluent with tight associations.  It was noted that speech was pressured at times, that his affect concentrated and that his mood ranged between angry and sad.  There was no evidence of suicidal or homicidal ideation or delusions, hallucinations or ideas of reference.  The veteran was diagnosed with PTSD, with moderate psychosocial stress levels, and a GAF score of 45 was assigned.  

Again, the veteran and his representative contend, in substance, that the veteran's PTSD is and has been more disabling than evaluated.  

It is pointed out that disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic codes identify the various disabilities.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2002).  

The veterans entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in the Fenderson decision (cited to in the Introduction), the Court noted an important distinction between an appeal involving the veterans disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged rating is required.  See Fenderson, 12 Vet. App. at 126.  

During the course of this appeal, by regulatory amendment, effective on November 7, 1996, substantive changes were made to the schedular criteria for evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

As reflected in the September 2002 Supplemental Statement of the Case, the RO has considered both the former and the revised applicable criteria; hence, there is no due process bar to the Board doing likewise, and applying the more favorable result.  

The General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether the revised version is more favorable to the veteran.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2002) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to November 7, 1996, PTSD was evaluated using criteria from the general rating formula for psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under this formula, a 50 percent evaluation was assigned where an ability to establish or maintain effective or favorable relationships with people was shown to be considerably impaired, by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation was warranted where the veterans ability to establish or maintain effective or favorable relationships with people was shown to be severely impaired, or by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all contacts except the most intimate must have been so adversely affected as to result in virtual isolation in the community; or there must have been totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or, as a result of the psychiatric disability, the individual must have been demonstrably unable to obtain or retain employment.  

Under the revised criteria, psychiatric disorders are evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

Under these criteria, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

That said, applying the evidence to the former criteria  which in this case is more favorable - the Board finds a 70 percent disability evaluation for PTSD is for application from the date that service connection was established for the disorder.  

In this regard, the Board notes that, while the evidence does not necessarily demonstrate that the manifestations of the veteran's PTSD have severely impaired his ability to establish or maintain effective or favorable relationships with people, they have so reduced the reliability, flexibility and efficiency levels so as to result in severe industrial impairment.  

The Board points out that the veteran's PTSD has consistently been medically characterized as moderate to severe, and documented GAF scores (45-50) are indicative of serious symptoms or serious difficulty in social, occupational, or school functioning.  

The Board has considered a 100 percent evaluation under both the former and revised criteria; however, the evidence does not demonstrate  with respect to the former criteria - that due to the veteran's PTSD, the attitudes of all contacts except the most intimate have been so adversely affected as to result in virtual isolation in the community; that he suffers from totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or that, as a result of the psychiatric disability, he has been demonstrably unable to obtain or retain employment.  

As well, the evidence does not demonstrate  with respect to the revised criteria  that the manifestations of the veteran's PTSD result in total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

Specifically, while the evidence shows that the veteran is moderately to severely impaired due to PTSD, with manifestations such as depression, irritability, sleep difficulty, nightmares, flashbacks, and anxiety, among other things, the evidence also reflects that he has maintained what appears to be an effective relationship with his current spouse (described as up and down, but nevertheless a relationship of over fifteen years duration and with two children residing with them) and that he does on occasion socialize and leave the house to shop and attend school functions.  In addition, his problems related to employment for the most part have been medically related to both psychiatric and physical disability.  

As such, the Board is of the opinion that the service-connected disability in this case is shown to more nearly approximate the criteria for the assignment of a 70 percent schedular evaluation for PTSD under the relevant Diagnostic Codes.  

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether "staged ratings," as addressed by the Court in Fenderson, would be in order.  However, as the assigned 70 evaluation reflects the degree of impairment shown since the date of the grant of service connection for the PTSD, and as this evaluation has been effective since that time (pursuant to this decision), there is no basis for staged ratings with respect to this claim.



ORDER

An increased rating of 70 percent for the veteran's PTSD is granted, subject to the regulations governing the payment of VA monetary awards.  



REMAND

The Board realizes that during the course of this appeal, as reflected in a September 1998 decision, the RO adjudicated and denied a claim for total compensation rating based on individual unemployability (TDIU).  

In light of the assignment of a 70 percent rating for the service-connected PTSD herein; however, the Board finds that a de novo review by the RO as to whether the veteran is entitled to a TDIU is required.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001);  and Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran has essentially argued that PTSD symptomatology renders him unemployable.  

Recently, as noted hereinabove, a readjustment counselor opined that the veteran was unemployable due to his severe PTSD (the medical evidence of record previously indicated that the veteran was unemployable due to both psychiatric and physical disabilities).  

In Roberson, the Federal Circuit rejected VA's argument that, because the appellant never specifically requested TDIU in his original claim, he could not have filed a TDIU claim despite his submission of evidence regarding his unemployability.  

All indicated development should be undertaken in this regard.  The Board notes that the examinations currently of record did not address the question of whether the veteran was unemployable due to service-connected disability.  

As such, the veteran should be provided a new examination to evaluate the severity of the service-connected PTSD and afforded an opportunity to submit additional evidence to support his claim.  

To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps to contact the veteran in order to obtain the names and addresses of all medical care providers who treated the veteran for the service-connected PTSD since July 2002.  

2.  The veteran should be afforded a VA examination to determine the current severity of the service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.  Based on his/her review of the case, the VA examiner should offer an opinion as to whether the veteran is precluded from performing substantially gainful employment as the result of the service-connected PTSD only.  The reasons given for the opinion given should be set out in the examination report.  

3.  The RO must then review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R.§  3.159 (2002).  

4.  Thereafter, the RO should readjudicate the claim for a TDIU.  If the benefit sought is denied, the veteran and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  They should be given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the RO for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1 Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                     ______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
